The judgment of the Supreme Court was entered March 5th 1877,
Pee Curiam.
— This cause was ably argued on both sides, and the court has carefully considered the questions presented. We do not think it necessary to discuss them at large but shall state our conclusions.
1. We are of opinion that the Act of 4th April 1873, to establish an insurance department, is not repealed as to foreign insurance companies by the Act of 24th April 1874, and therefore, that the state tax of three per centum upon their premiums, imposed by the tenth section remains, and that the insurance commissioner has the powers of the auditor-general to settle the accounts of such companies for taxes, subject to the approval of the state treasurer and the right of appeal provided in the 15th section.
2. We are of opinion that the tax of three per centum on premiums, imposed by the 10th section of the Act of 1873, is not *519made void by the 1st section of the 9th art. of the new constitution, and therefore that foreign insurance companies remain subject to the imposition of this tax, and to the settlement provided for in the 15th section.
3. We are of opinion that under the 9th art. of the now constitution, the legislature has power to classify the subjects of taxation, and that foreign insurance companies may be placed in a class by themselves, and distinct from domestic insurance companies, and may be taxed independently and differently.
We find no error in the record, and therefore the judgment is affirmed.